In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 15-15V
                                       Filed: April 22, 2016

* * * * * * * * * * * * * * * *                                UNPUBLISHED
MARTIN CROWLEY,               *
                              *                                Special Master Gowen
          Petitioner,         *
                              *                                Joint Stipulation on Damages and
v.                            *                                Attorneys’ Fees and Costs
                              *                                Hepatitis A; Hepatitis B;
SECRETARY OF HEALTH           *                                Tetanus-Diptheria-acellular
AND HUMAN SERVICES,           *                                Pertussis (“TDaP”); Meningococcal;
                              *                                Guillain-Barré Syndrome (“GBS”).
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Scott W. Rooney, Nemes, Rooney P.C., Farmington Hills, MI, for petitioner.
Adriana R. Teitel, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On January 6, 2015, Martin Crowley (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged
that as a result of receiving Hepatitis A, Hepatitis B, Meningococcal, and Tetanus-Diptheria-
acellular Pertussis (“TDaP”) vaccines on August 8, 2012, he developed Guillian-Barre Syndrome
(“GBS”). Stipulation for Award at ¶ 1, 2, 4, filed Apr. 21, 2016. Further, petitioner alleged that he
experienced residual effects of his injury for more than six months. Id. at ¶ 4.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                 1
        On April 21, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that petitioner’s GBS and its residual
effects were caused by his immunizations; and further denies that the vaccines caused petitioner
any other injury or his current condition. Id. at ¶ 6. Nevertheless, the parties agree to the joint
stipulation attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

         The parties also stipulate to an award of attorneys’ fees and costs. The parties agree to a
total award of attorneys’ fees and costs in the amount of $11,448.43. In accordance with General
Order #9, petitioner represents that he did not personally incur costs related to this proceeding. Id.
at ¶ 8(b). The undersigned finds the stipulation for attorneys’ fees and costs reasonable and adopts
it as the decision of the Court.

        The parties stipulate that petitioner shall receive the following compensation:

        1) A lump sum of $55,000.00, in the form of a check payable to petitioner, Martin
           Crowley. This amount represents compensation for all damages that would be
           available under 42 U.S.C. § 300aa-15(a); and

        2) A lump sum of $11,448.43, in the form of a check jointly payable to petitioner and
           to petitioner’s attorney, Scott W. Rooney, of Nemes, Rooney P.C., pursuant to 42
           U.S.C. § 300 aa-15(e), for attorneys’ fees and costs.

Id. at ¶ 8.

       The undersigned approves the requested amounts for petitioner’s compensation and
attorneys’ fees and costs. Accordingly, the clerk of the court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                  2